        Case 1:20-cv-02642-KPF Document 15 Filed 08/12/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL WELFARE FUND, PENSION
FUND, ANNUITY FUND, AND TRAINING
PROGRAM FUND,
                          and
ANNA GUTSIN, in her fiduciary capacity as
Director, and ROBERT BONANZA, as Business                 20 Civ. 2642 (KPF)
Manager of the Mason Tenders District Council of
Greater New York,                                         FINAL JUDGMENT

                          Petitioners,

                         -v.-

TRI STATE CONSTRUCTION & MASONRY INC.,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      The Trustees for the Mason Tenders District Council Welfare Fund,

Pension Fund, Annuity Fund and Training Program Fund, and Anna Gutsin, in

her fiduciary capacity as Funds’ Director, Robert Bonanza, as the Business

Manager of the Mason Tenders District Council of Greater New York

(hereinafter “Petitioners”) having commenced this action on March 29, 2020 by

the filing of a Petition to confirm a March 30, 2019 arbitral award (the

“Arbitration Award”) issued by Joseph Harris, Ph.D. (the ”Arbitrator”) in favor

of Petitioners against TRI-STATE CONSTRUCTION & MASONRY, INC. (the

“Respondent”), and having duly served Respondent on April 28, 2020 with a

copy of the Petition by First Class Overnight Mail at Respondent’s place of

business at 2922 Brighton 12th Street, Brooklyn, New York 11235, and proof of
        Case 1:20-cv-02642-KPF Document 15 Filed 08/12/20 Page 2 of 3




such service having been filed with the Court on April 23, 2020, and

Respondent having failed to appear, answer or otherwise move with respect to

the Petition, and in light of the Court’s August 3, 2020 Opinion and Order

granting Petitioners’ summary judgment motion in favor of affirming the

Arbitration Award; it is now

      ORDERED, ADJUDGED AND DECREED, that the Arbitration Award of

Joseph Harris, Ph.D dated March 30, 2020, is hereby confirmed in all respects;

and it is further;

      ORDERED, ADJUDGED AND DECREED, that Petitioners Trustees for

the Mason Tenders District Council Welfare Fund, Pension Fund, Annuity

Fund and Training Program Fund, and Anna Gutsin in her fiduciary capacity

as Director, and Robert Bonanza, as the Business Manager of the Mason

Tenders District Council of Greater New York shall have judgment against

Respondent Tri-State Construction & Masonry, Inc. in the amount of

$166,443.34 comprising the liquidated amount in Arbitrator Harris’ March 14,

2014 Arbitration Award that includes $73,826.38 in delinquent fringe benefits,

$6,007.28 in dues and PAC contributions, $20,439.22 in current interest,

$19,687.04 in imputed audit costs, $40,878.44 in liquidated damages, $500.00

in legal costs, $2,100.00 in arbitral fees and $3,004.98 in interest on late

contributions made for the period March 1, 2014 through December 31, 2014,

and it is further;




                                        2
         Case 1:20-cv-02642-KPF Document 15 Filed 08/12/20 Page 3 of 3




      ORDERED, ADJUDGED AND DECREED, that interest accrue at the legal

rate pursuant to 28 U.S.C § 1961 on the judgment amount herein from the

date of entry of judgment until the judgment is paid.

      SO ORDERED.

Dated:       August 12, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       3
